DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 04/20/2021 has been entered and considered. Upon entering claims 2, 3, 5-8, 12-13 and 15 have been amended. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “the converters are adapted to implement a sequence of operation in which each converter is adapted to: in response to a communication signal from a preceding converter in the sequence, perform an adjustment of the power converter conversion ratio of its power converter circuit; observe whether there is improvement in maximum power point tracking caused by said adjustment; and then provide a communication signal to a next converter in the sequence, wherein said communication signal is adapted to notify an increase or decrease of the power converter conversion ratio in the next converter, according to whether the improvement is observed” and in combination with other limitations.
Claims 2-11 depend on the independent claim 1.
Claim 12 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a sequence of operation of a plurality of converters each comprising a power converter circuit, wherein the method comprises for each converter 
Claims 13-14 depend on the independent claim 12.
Claim 15 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “the converter is adapted to implement a sequence of operation in cooperation the other converter, in which the converter is adapted: in response to a communication signal from a preceding converter in the sequence, to perform an adjustment of the power converter conversion ratio of the power converter circuit; to observe whether there is improvement in maximum power point tracking caused by said adjustment; and then to provide a communication signal to a next converter in the sequence, wherein said communication signal is adapted to notify an increase or decrease of the power converter conversion ratio in the next converter, according to whether the improvement is observed” and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Primary Examiner, Art Unit 2836